Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 1 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 2 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 3 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 4 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 5 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 6 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 7 of 8
Case 21-14934-KCF   Doc 27    Filed 07/15/21 Entered 07/15/21 15:58:15   Desc Main
                             Document      Page 8 of 8
